DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/29/2021 in which claims 21,24,28-29,31, and 35 are currently amended while claims 1-20, 26, and 36 have been canceled. By this amendment, claims 21-25,27-35 are now pending in the application.
Claim Objections
Claim 35 has not been provided with the proper status qualifier as claim 35 reads:

    PNG
    media_image1.png
    130
    746
    media_image1.png
    Greyscale

Since the claim is currently amended, the words “35. (Previously Presented)” should read -- 35. (Currently Amended)--
Appropriate Correction is required.
Claim 21 is objected to because of the following informalities: In claim 21, the limitations of, “…wherein the at least one high capacity storage unit is sized to be loaded/unloaded into the at least one superstructure when the at least one superstructure is in the load/unload configuration and the at least one high capacity storage unit is configured to operable couple to a load…” should and would read for examination purpose -- “…wherein the at least one high capacity storage unit is sized to be loaded/unloaded into the at least one superstructure when the at least one superstructure is in the load/unload configuration and the at operably couple to a load…--.  Appropriate correction is required.
Claim 31 is also objected as being indefinite because the limitations of, “the at least one high capacity storage unit comprising at least one of a battery capable of storing at least 10 kWatt/Hours, an inverter, or a combination thereon; and a load located in proximity to the frame structure and operatively coupled to the at least one battery” does provide the possibility that the at least one high capacity storage unit comprise an inverter and not a battery in which scenario, the bold and underlined limitation of ,“the at least one high capacity storage unit comprising at least one of a battery capable of storing at least 10 kWatt/Hours, an inverter, or a combination thereon; and a load located in proximity to the frame structure and operatively coupled to the at least one battery”, will lack antecedent basis and thus render the claim indefinite since the claim recite “the at least one high capacity storage unit comprising at least one of a battery capable of storing at least 10 kWatt/Hours, an inverter, or a combination thereon”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, because the limitations of, “the at least one high capacity storage unit comprising at least one of a battery capable of storing at least 10 kWatt/Hours, an inverter, or a combination thereon; and a load located in proximity to the frame structure and operatively coupled to the at least one battery” does provide the possibility that the at least one high capacity storage unit comprise an inverter and not a battery in which scenario, the bold and underlined limitation of ,“the at least one high capacity storage unit comprising at least one of a battery capable of storing at least 10 kWatt/Hours, an inverter, or a combination thereon; and a load located in proximity to the frame structure and operatively coupled to the at least one battery”, will lack antecedent basis and thus render the claim indefinite since the claim recite “the at least one high capacity storage unit comprising at least one of a battery capable of storing at least 10 kWatt/Hours, an inverter, or a combination thereon”
Claims 32-35 depend either directly or indirectly from claim 31 and thus are also rejected for the same reasons since they inherit the same deficiencies.
Allowable Subject Matter
Claims 21-25,27-30 are allowed over the prior art of record.
Regarding claim 21, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “A canopy comprising: a frame structure;  at least one superstructure coupled to the frame structure the superstructure configured to move between an engaged configuration and a load/unload configuration; and at least one high capacity storage unit releasably, operably coupled to the at least one superstructure, the at least one high capacity storage unit comprising at least one of a battery capable of storing at least 10 kWatt/Hours, an inverter, or a combination thereon, wherein the at least one high capacity storage unit is sized to be loaded/unloaded into the at least one superstructure when the at least a load when the at least one superstructure is in the engaged configuration”.
Claims 22-25,27-30 depend either directly or indirectly from claim 21 and therefore are allowed for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell US 2017/0222598 in view of Inakagata US 2012/0205985.
Regarding claim 31: Campbell at least discloses and shows in Figs. 9 and 13: A canopy comprising(see ¶[0062],[0197]): a frame structure(rigid shelter (1)) (see ¶[0110]-[0114];Fig. 5) wherein the frame structure has a roof(3)(see ¶[0113]-[0114] roof/gutter frame); at least one high capacity storage unit(13) releasably, operably coupled to the frame structure(6), the at least one high capacity storage unit(13) comprising at least one of a battery(14) capable of storing at least 10 kWatt/Hours(note -The solar powered electricity supply circuit is configured to provide typically in the range 3.8 kWh to 9.0 kWh per day in average light conditions depending on location. This figure may vary depending upon depending upon the available light conditions, and the specification, type, size and number of the photovoltaic panels (6) provided with each rigid shelter (1). More efficient photovoltaic panels may supply up to 20% more electricity (20% more of 9.0kWh is 10.8kWh); see ¶[0111]), an inverter(7), or a combination thereon; and a load(load construed as domestic electrical items, such as kettles or cookers, lighting, heating devices, cooling devices, air conditioning and so forth, as well as other equipment, such as water pumps, or medical or computer/communications equipment; see ¶[0112]) (not shown but the base (2) is rated for loads of up to 62lb/square foot; see ¶[0100])located in proximity to the frame structure(1) and operatively coupled(via utility panel 8) to the at least one battery(14)(see Figs. 6b & 8; see ¶[0150]).
Campbell stayed silent regarding the storage unit being a high capacity storage unit.
Inakagata discloses factual evidence of a power conditioner (103) configured to couple a DC high capacity battery (see ¶[0103]).
Campbell and Inakagata are power system and distribution devices analogous art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a high capacity storage unit into the system of Campbell in order to provide an uninterruptible supply of power to the loads as is well known in the art. Having a high capacity storage unit could economically provide energy for hours to days and increase thereby wind and solar photovoltaic generation resources.
Accordingly claim 31 would have been obvious.
Regarding claim 32, Campbell in view of Inakagata discloses all the claimed invention as set forth and discussed above in claim 31. Campbell discloses further, comprising a plurality of solar panels(solar panels PV panels (6)) configured to be operatively coupled to the at least one high capacity storage unit(14)(see Fig. 6b).
Regarding claim 33, Campbell in view of Inakagata discloses all the claimed invention as set forth and discussed above in claim 31. Campbell further discloses, wherein the at least one high capacity storage unit comprises at least one inverter box(7)(see Fig. 6b).
Regarding claim 34, Campbell in view of Inakagata discloses all the claimed invention as set forth and discussed above in claim 33. Campbell further discloses wherein the at least one high capacity storage unit(13) comprises at least one battery box(storage compartment 13 comprises at least one battery box; see Figs. 6b & 7-8; see ¶[0139]) separate from the at least one inverter box(7).
Regarding claim 35, Campbell in view of Inakagata discloses all the claimed invention as set forth and discussed above in claim 34. Campbell further discloses wherein the at least one inverter box (7) and the at least one battery box(13) are coupled to the frame structure(1)(see ¶[0142],[0149]-[0150]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25,27-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The statutory double patenting has been withdrawn in view of the amendments. New rejections under 112(b) of claims 31-35 has been made and necessitated by amendments made to claim 31.
Citation of Prior Art
US 2012/020598 to Inakagata discloses the general state of the art regarding a power distribution device and power distribution system using same.
US 2017/0222598 to Campbell discloses the general state of the art regarding a portable modular shelter apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 24, 2022